—Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered September 4, 1997, convicting defendant, after a jury trial, of *225two counts of robbery in the first degree, two counts of robbery in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to four concurrent terms of 20 years to life concurrent with a term of 15 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence from which the jury could have reasonably inferred defendant’s active and intentional participation in the robbery and his display of what appeared to be a firearm, including evidence that defendant followed the victims while accompanied by the other perpetrators and then looked straight at the victims from a few feet away during the robbery while holding his hand inside his jacket, simulating a firearm (see, People v Lopez, 73 NY2d 214; People v Baskerville, 60 NY2d 374; People v Spry, 232 AD2d 232, lv denied 89 NY2d 930). Concur— Ellerin, P. J., Wallach, Lerner, Rubin and Buckley, JJ.